Response to Amendment
Applicant’s amendment, filed 05/20/21, for application number 16/227,050 has been received and entered into record.  Claims 1, 9, 10, 16, and 17 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, lines 2-3 recite, “…power supply control circuit to a expected value” (emphasis added) and should instead read “…power supply control to an expected value”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 7, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al., US Pat. No. 9,178,859, in view of Rooyakkers et al., US PGPUB 2016/0224048, and further in view of Burdick et al., US Pat. No. 7,685,412.
Regarding Claim 1, Ortiz discloses a power supply control circuit having an address for serial communication [server of Fig. 6 implements equipment authentication logic; communication occurs between memory 606 on which the logic resides, processor 604, and network interface unit 602; equipment being authenticated include power supply components, as they contain power supply part numbers, Fig. 5], comprising: 
serial communication circuitry configured to receive configuration information, wherein the configuration information comprises a data structure containing validation information identifying a power supply controller [equipment authentication logic checks the attributes of equipment to designate whether the equipment is valid, or is suspicious/non-authentic; data 
non-volatile memory [memory 606] storing: 
the configuration information [attributes, Fig. 5]; and 
identification information that identifies the power supply control circuit [information compared against the power supply part number and power supply serial number attributes; information compared against values for the attribute contained in database of Fig. 1, which contains server of Fig. 6 as well as related components such a databases 155]; and 
a controller circuit coupled to the serial communication circuitry and the non-volatile memory [equipment authentication logic 150], and configured to: 
identify the validation information in the configuration information [information attribute of the equipment is selected at step 412, Fig. 4]; 
retrieve the identification information from the non-volatile memory [information is compared against the information in the database, which involves retrieval of the information from the database before comparison, step 414]; 
compare the validation information to the identification information [step 414]; 
determine whether the configuration information is intended to be used by the power supply control circuit [step 414, checking if the attributes, including power supply serial number or power supply part number match the expected value].
However, while Ortiz discloses determining that the configuration information is intended to be used by the power supply control circuit, Ortiz does not explicitly teach the power supply control circuit adapted to be incorporated into a power supply operable to supply 
In the analogous art of power supply management, Rooyakkers teaches the power supply control circuit adapted to be incorporated into a power supply operable to supply a power supply voltage [control module 104 authenticates a coupled power supply 120 by performing an authentication sequence with the authentication module 134 of the controller 128; the authentication mode 134 stores a unique identifier 136 and/or a security credential 138 associated with the power supply 120; the authentication module can be configured to establish and/or prevent connection to devices connected to the power supply 120 based upon the authentication, par 31, ll. 9-11; par 28, ll. 11-13, 17-20]; and cause the power supply to supply the power supply voltage [should the authentication modules fail to authenticate a device, the unauthorized devices can be disabled (i.e. authorized power supplies would be permitted to supply power to the attached devices), par 24, ll. 25-29].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz and Rooyakkers before him before the effective filing date of the claimed invention, to incorporate the authorization of power supplies as taught by Rooyakkers, into the circuit as disclosed by Ortiz, to prevent use of power supplies with devices which were not intended to be used with those particular power supplies or types of power supplies [Rooyakkers, par 23, ll. 5-8].

In the analogous art of configuration setting validation, Burdick teaches based on a determination that the configuration information is intended to be used by application, apply the configuration information to configure the application [the configuration module may indicate that the configuration setting is valid for use with the application such that the values described by the configuration setting may be accepted by the application, col. 10, ll. 57-60].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz, Rooyakkers, and Burdick before him before the effective filing date of the claimed invention, to incorporate the validation and subsequent application of configuration settings as taught by Burdick, into the circuit as disclosed by Ortiz and Rooyakkers, to ensure the adopted configuration information is the most up-to-date and current version [Burdick, col. 2, ll. 6-9].
Regarding Claim 2, Ortiz, Rooyakkers, and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to compare a controller part number included in the data structure to a part number of the power supply control circuit included in the identification information [information attribute is matched against an expected value for the attribute in the database at step 414; attribute information includes power supply part number, Fig. 4, 5]. 
Regarding Claim 3, Ortiz, Rooyakkers, and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to compare a controller revision number included in the data structure to a revision number of the power supply control circuit included in the identification information [information attribute is matched against an expected value for the attribute in the database at step 414; attribute information includes processor board ID; processor board ID shows the version parameter, Fig. 4, 5; col. 5, ll. 22-24].  
Regarding Claim 5, Ortiz, Rooyakkers, and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to compare each of a plurality of validation parameters of the validation information to an identification value of the identification information based on a control value corresponding to the validation parameter indicating that a comparison is to be performed [information attribute to be checked is selected at step 412, the attribute is checked at step 414, and subsequent to determining the results of the check at step 416, another attribute, if selected, is checked, until no selected attributes remain, at step 418; selection of the information necessarily involves a control value to indicate the selection, Fig. 4].  
Regarding Claim 7, Ortiz, Rooyakkers, and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to reject the configuration information responsive to a determination that the configuration information is not intended for use in the power supply control circuit [if the attribute information does not match the expected value, then the information and associated equipment is designated as suspicious/non-authentic, and thus rejected, Fig. 4].  
Regarding Claim 8, Ortiz, Rooyakkers, and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to activate an alert signal indicating that the configuration information is   rejected responsive to a determination that the configuration information is not intended for use in the power supply control circuit [[if the attribute information does not match the expected value, then the information and associated equipment is designated as suspicious/non-authentic, i.e. alerting as to the status of the equipment, Fig. 4].  
Regarding Claim 17, Ortiz discloses a server system [Fig. 6].  The remainder of Claim 17 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly. 
Regarding Claim 19, Ortiz, Rooyakkers, and Burdick disclose the sever system of Claim 17.  Claim 19 repeats the same limitations as recited in Claim 5, and thus is rejected accordingly.
Claim 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Rooyakkers.
Regarding Claim 9, Ortiz discloses a method of operating a power supply control circuit having an address for serial communication [utilizing the method of Fig. 4 and the hardware of Fig. 1 and 5], comprising: 
receiving, by a power supply control circuit, via a serial communication interface, configuration information to configure power supply control circuitry of the power supply control circuit [information is compared against the information in the database, which involves retrieval of the information from the database before comparison, step 414];

retrieving, by the power supply control circuit, from non-volatile memory of the power supply control circuit, identification information stored in the power supply control circuit at manufacture [comparing the equipment to attributes in the database to determine whether the equipment is supplied by an original manufacturer involves comparison of information from manufacture, col. 4, ll. 18-35]; 
comparing, by the power supply control circuit, the validation information to the identification information [step 414, Fig. 4]; 
determining, based on a result of the comparing, whether the configuration information is intended to be used by the power supply control circuit [step 414, checking if the attributes, including power supply serial number or power supply part number match the expected value and is a valid piece of equipment]; and 
based on the determining indicating that the configuration information is not intended to be used by the power supply control circuit, rejecting, by the power supply control circuit, the configuration information for use in the power supply control circuit causing the power supply to cease supplying the power supply voltage [if the attribute information does not match the expected value, then the information and associated equipment is designated as suspicious/non-authentic, and thus rejected, and not utilized for power, Fig. 4].
However, Ortiz does not explicitly teach the power supply control circuit adapted to be incorporated into a power supply operable to supply a power supply voltage.

It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz and Rooyakkers before him before the effective filing date of the claimed invention, to incorporate the authorization of power supplies as taught by Rooyakkers, into the circuit as disclosed by Ortiz, to prevent use of power supplies with devices which were not intended to be used with those particular power supplies or types of power supplies [Rooyakkers, par 23, ll. 5-8].
Regarding Claim 11, Ortiz and Rooyakkers disclose the method of Claim 9.  Ortiz further discloses activating an alert signal indicating that the configuration information is rejected responsive to the determining indicating that the configuration information is not intended to be used by the power supply control circuit [if the attribute information does not match the 
Regarding Claim 12, Ortiz and Rooyakkers discloses the method of Claim 9.  Ortiz further discloses wherein the comparing comprises comparing a controller part number included in the data structure to a part number of the power supply control circuit included in the identification information [information attribute is matched against an expected value for the attribute in the database at step 414; attribute information includes power supply part number, Fig. 4, 5]. 
Regarding Claim 13, Ortiz and Rooyakkers disclose the method of Claim 9.  Ortiz further discloses wherein the comparing comprises comparing a controller revision number included in the data structure to a revision number of the power supply control circuit included in the identification information [information attribute is matched against an expected value for the attribute in the database at step 414; attribute information includes processor board ID; processor board ID shows the version parameter, Fig. 4, 5; col. 5, ll. 22-24].  
Regarding Claim 15, Ortiz and Rooyakkers disclose the method of Claim 9.  Ortiz further discloses comparing each of a plurality of validation parameters of the validation information to an identification value of the identification information based on a control value corresponding to the validation parameter indicating that a comparison is to be performed [information attribute to be checked is selected at step 412, the attribute is checked at step 414, and subsequent to determining the results of the check at step 416, another attribute, if selected, is checked, until no selected attributes remain, at step 418; selection of the information necessarily involves a control value to indicate the selection, Fig. 4].    
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, and Rooyakkers, and further in view of Burdick.
Regarding Claim 10, Ortiz and Rooyakkers disclose the method of Claim 9.  However, the combination of Ortiz and Rooyakkers does not explicitly teach applying the configuration information to configure the power supply control circuit responsive to the determining indicating that the configuration information is intended to be used by the power supply control circuit.  
In the analogous art of configuration setting validation, Burdick teaches applying the configuration information to configure the power supply control circuit responsive to the determining indicating that the configuration information is intended to be used by the power supply control circuit [the configuration module may indicate that the configuration setting is valid for use with the application such that the values described by the configuration setting may be accepted by the application, col. 10, ll. 57-60].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz, Rooyakkers, and Burdick before him before the effective filing date of the claimed invention, to incorporate the validation and subsequent application of configuration settings as taught by Burdick, into the circuit as disclosed by Ortiz, to ensure the adopted configuration information is the most up-to-date and current version [Burdick, col. 2, ll. 6-9].
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, Rooyakkers, and Burdick, and further in view of Chen, US Pat. Appln. Pub. No. 2009/0115583.
Regarding Claim 4, Ortiz, Rooyakkers, and Burdick disclose the power supply control circuit of Claim 1.  However, Ortiz, Rooyakkers, and Burdick do not explicitly teach wherein the 
In the analogous art of controlling system components via power supplies, Chen teaches wherein the controller circuit is configured to compare a part address value included in the data structure to a part address of the power supply control circuit [extracting the binary address and comparing the extracted address with the address of the component or apparatus to ensure a match, par 12, ll. 11-14].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz, Burdick, and Chen before him before the effective filing date of the claimed invention, to incorporate the address comparison as taught by Chen into the circuit as disclosed by Ortiz, Rooyakkers, and Burdick, to reduce the amount of wires used in the system by providing signals over the supply wire [Chen, par 4, ll. 1-4].  
Regarding Claim 18, Ortiz, Rooyakkers, and Burdick disclose the system of Claim 17.  Claim 18 repeats the same limitations as recited in Claims 2, 3, and 4, and thus is rejected accordingly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz and Rooyakkers, and further in view of Chen.
Regarding Claim 14, Ortiz and Rooyakkers disclose the method of Claim 9.  Claim 14 repeats the same limitations as recited in Claim 4, and thus is rejected accordingly.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, Rooyakkers, and Burdick, and further in view of Carlson, US Pat. Appln. Pub. No. 2005/0268000.
Regarding Claim 6, Ortiz, Rooyakkers, and Burdick disclose the power supply control circuit of Claim 1.  However, while Ortiz further discloses wherein the controller circuit is configured to determine whether a configuration of the power supply control circuit based on the configuration information is consistent with the external component [determining if the attribute information matches the expected attribute information in the database, and to determine whether the equipment is valid or suspicious/non-authentic, steps 414, 416, Fig. 4], Ortiz, Rooyakkers, and Burdick do not explicitly teach an input terminal; and an analog-to-digital converter configured to digitize a signal received at the input terminal; wherein the signal is indicative of an external component connected to the power supply control circuit.
In the analogous art of electronic device detection, Carlson teaches an input terminal [identification pin 114, Fig. 1]; and an analog-to-digital converter configured to digitize a signal received at the input terminal [voltage detected at pin is converted to a signal to identify the type of accessory connected, step 210, Fig. 2]; wherein the signal is indicative of an external component connected to the power supply control circuit [voltage detected at pin is converted to a signal to identify the type of accessory connected, step 210, Fig. 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz, Rooyakkers, Burdick, and Carlson before him before the effective filing date of the claimed invention, to incorporate the detection method as taught by Carlson into the circuit as disclosed by Ortiz, Rooyakkers, and Burdick to reduce overall cost to the electronic device over other methods of detection that involve regulated voltage and precision resistors [Carlson, par 2].
Regarding Claim 20, Ortiz, Rooyakkers, and Burdick disclose the server system of Claim 17.  Claim 20 repeats the same limitations as recited in Claim 6, and thus is rejected accordingly. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz and Rooyakkers, and further in view of Carlson.
Regarding Claim 16, Ortiz and Rooyakkers disclose the method of Claim 9.  However, while Ortiz discloses rejecting the configuration information responsive to the comparing of the voltage or current to the expected value indicating that the configuration information is not intended for use in a circuit comprising the power supply control circuit and the external component [if the attribute information does not match the expected value, then the information and associated equipment is designated as suspicious/non-authentic, and thus rejected, Fig. 4], Ortiz and Rooyakkers do not explicitly teach comparing a voltage or current at an input terminal of the power supply control circuit to a expected value; wherein the voltage or current is indicative of an external component connected to the power supply control circuit.
In the analogous art of electronic device detection, Carlson teaches comparing a voltage or current at an input terminal of the power supply control circuit to a expected value [voltage detected at pin is converted to a signal to identify the type of accessory connected (identification would involve a threshold amount that indicates the type of accessory), step 210, Fig. 2]; wherein the voltage or current is indicative of an external component connected to the power supply control circuit [voltage detected at pin is converted to a signal to identify the type of accessory connected, step 210, Fig. 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz, Rooyakkers, and Carlson before him before the effective filing date of the claimed 

Response to Arguments
Applicant’s arguments filed 05/23/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  
Applicant also argues no motivation to combine the references is identified in the Office Action.  It is unclear which combination of references Applicant is alleging does not contain a motivation to combine, or if Applicant is alleging no motivation to combine is present anywhere in the Office Action.  Nonetheless, Examiner notes the current rejection does, as did the rejection issued previously, contain paragraphs providing motivation to combine the references with regard to each combination of references.  
	
Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).


	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186